Citation Nr: 1115180	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability, to include lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to March 1947.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was originally scheduled for a Travel Board hearing in September 2009.  The record indicated that he withdrew his hearing request in an August 2009 letter.  See 38 C.F.R. § 20.704(e).  Accordingly, the Board may proceed with appellate review.

In December 2009, the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2007 statement, the Veteran contended that his low back disability was related to a right knee injury in service.  At the time, the Veteran was not service connected for a right knee disability.  Shortly thereafter, but subsequent to the May 2007 VA medical examination, the Veteran was granted service connection for a right knee disability in an October 2007 rating decision.  The question of a causal relationship between the Veteran's service-connected right knee disability and his low back disability was not posed to this examiner and remains unaddressed in the record at present.  As such an opinion of whether a causal connection exists between these disabilities is necessary for adjudication of this claim.  

Additionally, the previous examiner stated that he is unable to render an opinion as to whether the Veteran's current low back disability is related to the conceded in-service parachute jumps without resorting to mere speculation.  Thus the question remains as to whether a medical nexus exists between the Veteran's current low back disability and the conceded in-service parachute jumps.  Both questions are therefore posed to the VA examiner at present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disorder found to be present.  The claims file must be reviewed in conjunction with the examination.  Specifically, the VA examiner should answer the following questions:

a.  Is it at least as likely as not (i.e., 50 percent or more probable) that any current low back disability is attributable to active service, including the conceded parachute jumps?

b.  Is it at least as likely as not (i.e., 50 percent or more probable) that any current low back disability is proximately due to, the result of, or aggravated by the already service-connected right knee disability.  "Aggravation" in this context is defined as a permanent worsening of the disability beyond its natural progression.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Thereafter, the RO/AMC should readjudicate the claim of service connection for low back disability in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

